NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


STATE OF ARIZONA ex rel. ARIZONA DEPARTMENT OF ECONOMIC
    SECURITY (TAMI MARIE GAGLIARDI), Petitioners/Appellees,

                                         v.

               FRANK S. GAGLIARDI, Respondent/Appellant.

                            No. 1 CA-CV 15-0154 FC
                                 FILED 3-1-2016


           Appeal from the Superior Court in Maricopa County
                          No. FC 2007-003673
           The Honorable Michael S. Mandell, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Carol A. Salvati
Counsel for Petitioner/Appellee Arizona Department of Economic Security

Tami Marie Gagliardi, Buckeye
Petitioner/Appellee

Frank S. Gagliardi, Glendale
Respondent/Appellant
                   ADES/GAGLIARDI v. GAGLIARDI
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge John C. Gemmill joined.


D O W N I E, Judge:

¶1           The notice of appeal filed in this matter states that Frank S.
Gagliardi (“Appellant”) is appealing a judgment entered by the superior
court on January 12, 2015. For the following reasons, we affirm that
judgment.

                              DISCUSSION

¶2            Appellant and Tami Gagliardi (“Appellee”) divorced in
2009. Since that time, they have engaged in extensive post-decree
litigation. The January 12, 2015 judgment at issue in this appeal addresses
child support modification issues.        As such, and notwithstanding
Appellant’s identification of other issues in his opening brief, we confine
our review to that judgment.

¶3           Appellant’s opening brief fails to comply with the Arizona
Rules of Civil Appellate Procedure. It lists a number of issues without
corresponding legal arguments or citations to the record. An opening
brief “must present significant arguments, supported by authority, setting
forth an appellant’s position on the issues raised. Failure to argue a claim
usually constitutes abandonment and waiver of that claim.” State v.
Moody, 208 Ariz. 424, 452 n.9, ¶ 101 (2004).

¶4            As we understand Appellant’s arguments about the child
support modification judgment, he contends the court credited him with
insufficient parenting time. During the January 6 hearing that led to the
January 12 judgment, Appellant asked the court to use the “Judge’s order”
of 145 days for his parenting time, whereas Mother argued 52 days was a
more accurate figure. The court adopted neither parent’s position, stating:

      The Court used 115 [days] in April and the Court is going to
      continue to use 115 today. There was no appeal filed or
      objection at that time with regard to the number of parenting
      days that was issued, and so the Court is going to continue
      to use those same days.


                                     2
                   ADES/GAGLIARDI v. GAGLIARDI
                        Decision of the Court

The record confirms that the court attributed 115 days of parenting time to
Appellant when it calculated child support in April 2014. Appellant has
not explained how the court erred in using that same figure in reassessing
child support nine months later.

¶5            Appellant also argues the court should “remove credit from
any parent that children are not in there [sic] custody while in the custody
in a state taxed ran school system.” He cites no legal support for this
proposition. See Cullum v. Cullum, 215 Ariz. 352, 355 n.5, ¶ 14 (App. 2007)
(appellate courts “will not consider arguments posited without
authority”). Moreover, the limitation found in the Child Support
Guidelines — that time a child spends at school should not be included —
applies only when calculating parenting time for a noncustodial parent.
See Ariz. Rev. Stat. § 25-320 app. § 11.

¶6            Appellant has waived his claim about an “[u]nnecessary
change in medical percentage with no justification form [sic] prior judge
in Pinal County” because he has not explained the argument or supported
it with any factual or legal authority. See Ace Auto. Prods., Inc. v. Van
Duyne, 156 Ariz. 140, 143 (App. 1987) (it is not the role of an appellate
court to develop a party’s arguments).

¶7             Finally, Appellant claims the commissioner who ordered the
child support modification was biased against him. “A trial judge is
presumed to be free of bias and prejudice, and a [party] must show by a
preponderance of the evidence that the trial judge was, in fact, biased.”
State v. Ramsey, 211 Ariz. 529, 541, ¶ 38 (App. 2005). Appellant has
presented no evidence of bias. His claims of inadequate notice of
proceedings regarding Mother’s petition to modify child support are not
supported by the record. And the denial of his oral motion to continue
does not establish judicial bias. See, e.g., State v. Myers, 117 Ariz. 79, 86
(1977) (to demonstrate bias, party must show “a hostile feeling or spirit of
ill-will, or undue friendship or favoritism, towards one of the litigants”).




                                     3
                  ADES/GAGLIARDI v. GAGLIARDI
                       Decision of the Court

                           CONCLUSION

¶8           We affirm the judgment of the superior court. As the
successful party on appeal, Appellee is entitled to recover her taxable
costs on appeal upon compliance with Arizona Rule of Civil Appellate
Procedure 21.




                               :ama




                                  4